IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF MISSOURI
WESTERN DIVISION

 

 

Tyler Rodick
Complaint for a Civil Case

Case No. 4° Bl-c = Ms SAY

( ana the Jisll name of each plaintiff who is filing iio be filled in by the Clerk's Office)
this complaint. If the names of all the plaintiffs
cannot fit in the space above, please write “see
attached” in the space and attach an additional

page with the full list of names.)

 

 

-against-

NCS Pearson, Inc.

 

 

(Write the full name of each defendant who is
being sued. If the names of all the defendants
cannot fit in the space above, please write “see
attached” in the space and attach an additional
page with the full list of names.)

 

 

REQUEST FOR TRIAL BY JURY

Plaintiff requests trial by jury. LE] ves No

Case 4:21-cv-00408-JAM Document 1-1 Filed 06/11/21 Page 1 of 6
I. The Parties to This Complaint

A. The Plaintiff(s)

Provide the information below for each plaintiff named in the complaint. Attach
additional pages if needed.

Name Tyler Rodick

 

Sireet Address 303 Darrel CT Apt 3

 

 

 

 

City and County Liberty, Clay
State and Zip Code M0 64068
Telephone Number 816-368-1274
E-mail Address twkav@kc.rr.com

 

B. The Defendant(s)

Provide the information below for each defendant named in the complaint,
whether the defendant is an individual, a government agency, an organization, or
a corporation. For an individual defendant, include the person’s job or title (if
known). Attach additional pages if needed.

Defendant No. 1
NCS Pearson, Inc.

 

 

 

 

 

Name

Job or Title

(if known)

Street Address 5601 Green Valley DR
City and County Bloomington

State and Zip Code MN 955437
Telephone Number 800-466-0450

 

E-mail Address
(if known)

 

Defendant No. 2

Name

Job or Title
(if known)

Street Address

 

 

 

City and County

 

2
Case 4:21-cv-00408-JAM Document 1-1 Filed 06/11/21 Page 2 of 6
Il.

 

State and Zip Code

Telephone Number

 

E-mail Address
(if known)

 

Basis for Jurisdiction

Federal courts are courts of limited jurisdiction (limited power). Generally, only three
types of cases can be heard in federal court. Provide the designated information for this
type of case. (Check all that apply)

Federal question

List the specific federal statutes, federal treaties, and/or provisions of the United States
Constitution that are at issue in this case.

Americans With Disabilities Act, 42 U.S.C. 12101 et seq.
28 CFR Part 36 Section 36.309

 

[| Suit against the Federal Government, a federal official, or a federal agency

List the federal officials or federal agencies involved, if any.

 

 

 

[ [Diversity of Citizenship

These are cases in which a citizen of one State sues a citizen of another State or nation
and the amount at stake is more than $75,000. In a diversity of citizenship case, no
defendant may be a citizen of the same State as any plaintiff.

A. The Plaintiff(s)

The plaintiff, (name) , is a citizen of the State
of (name)

 

(If more than one plaintiff is named in the complaint, attach an additional
page providing the same information for each additional plaintiff.)

3
Case 4:21-cv-00408-JAM Document 1-1 Filed 06/11/21 Page 3 of 6
B. The Defendant(s)

 

1. If the defendant is an individual
The defendant, (name) , is a citizen of
the State of (name) . Or isa citizen of

 

(foreign nation)

 

2, If the defendant is a corporation

The defendant, (name) , 1S
incorporated under the laws of the State of (name)

, and has its principal place of
business in the State of (name) . Or is
incorporated under the laws of (foreign nation)

, and has its principal place of

 

 

business in (name)

 

(if more than one defendant is named in the complaint, attach an
additional page providing the same information for each additional
defendant.)

Cc. The Amount in Controversy

The amount in controversy----the amount the plaintiff(s) claims the
defendant(s) owes or the amount at stake----is more than $75,000, not
counting interest and costs of court, because (explain):

 

 

 

lI. Statement of Claim

Write a short and plain statement of FACTS that support your claim. Do not make legal
arguments. You must include the following information:

e¢ What happened to you?
* What injuries did you suffer?

¢ Who was involved in what happened to you?

4
Case 4:21-cv-00408-JAM Document 1-1 Filed 06/11/21 Page 4 of 6
¢ How were the defendants involved in what happened to you?
¢ Where did the events you have described take place?
¢ When did the events you have described take place?

If more than one claim is asserted, number each claim and write a short and plain
statement of each claim in a separate paragraph. Attach additional pages if needed.

I was discriminated against by the above-captioned defendant, NCS Pearson, Inc.

 

based upon my disability (blindness).

 

This is due to the defendant's online-proctoring software not being compatible with screen readers.

 

I was attempting to take a certification exam from home and have been harmed because | cannot test using

 

the modality that I wish to use. The defendant requires anyone with disabilities to test at one of their test

 

centers, and it is not possible to test at home if one lives far away from a center and cannot afford

 

transportation. This discrimination occurred today, April 30, 2021.

 

I was advised by Dan (last name unknown), a supervisor in the defendant's accommodations office, of this

 

fact on a recorded line.

 

 

IV. Relief

State briefly and precisely what damages or other relief you want from the Court. Do not
make legal arguments.

Permanent injunction requiring modification of online proctoring software (OnVUE) to be screen-reader

 

compatible.

 

 

Do you claim the wrongs alleged in your complaint are continuing to occur at the present time?
iv Nof |

Do you claim actual damages for the acts alleged in your complaint?

Yes|_ | No

Do you claim punitive monetary damages?

Yes| 7] No [|

  

>
Case 4:21-cv-00408-JAM Document 1-1 Filed 06/11/21 Page 5 of 6
If you indicated that you claim actual damages or punitive monetary damages, state the amounts
claimed and the reasons you claim you are entitled to recover these damages.

 

 

 

V. Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my
knowledge, information, and belief that this complaint: (1) is not being presented for an
improper purpose, such as to harass, cause unnecessary delay, or needlessly increase the
cost of litigation; (2) is supported by existing law or by a nonfrivolous argument for
extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support
after a reasonable opportunity for further investigation or discovery; and (4) the
complaint otherwise complies with the requirements of Rule 11.

I agree to provide the Clerk’ s Office with any changes to my address where case-related
papers may be served. | understand that my failure to keep a current address on file with
the Clerk’ s Office may result in the dismissal of my case.

Date of signing: 06-09-2021 20/5! gh

of Digitally si d by Tyler Rodick
Signature of Plaintiff Tyler Rodick Te: 2021 Ge 50 ee 1:21 se
Printed Name of Plaintiff Tyler Redick

 

6
Case 4:21-cv-00408-JAM Document 1-1 Filed 06/11/21 Page 6 of 6
